UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34761 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 4, 2015, there were10,480,898 shares of the Registrant’s Common Stock, $0.001 par value, outstanding. INDEX Page PART I. FINANCIAL INFORMATION 1 ITEM1. Financial Statements 1 Unaudited Consolidated Condensed Balance Sheets as of March 31, 2015 and December 31, 2014 Unaudited Consolidated Condensed Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2015 and the Three Months Ended March 31, 2014 2 Unaudited Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2015 and the Three Months Ended March 31, 2014 3 Notes to Unaudited Consolidated Condensed Financial Statements 4 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1A.
